NOTE: This order is n0nprecedentia1.

United States Court of Appeals

for the Federal Circu»it

MONDIS TECHNOLOGY LTD.,¢
Plaintiff-Appellee,

V.

CHIMEI INNOLUX CORPORATION AND INNOLUX

CORPORATION, "
Defendants-Appellants.

2012-1304

Appeal from the United States District Court for the
Eastern District of Texas in case no. 11-CV-0378, Judge J.
Rodney Gilstrap.

ON MOTION

ORDER

Chimei InnoLuX Corporation and InnoLux Corp. (“In-
noLux") move for an extension of time until June 25,
2012, to file an opening brief. Mondis Technology Limited
opposes. InnoLux replies.

MON`DIS TECH V. CHIMEI INNOLUX 2

Upon consideration thereof,

IT IS ORDERED THATZ

The motion is granted. InnoLux’s principal brief is
due no later than June 25, 2012.

FoR THE C0URT

_|u\_ 06 2012

/s/ J an Horbal_\;
Date J an Horbaly

Clerk

cc: Martin J. Black, Esq.

J ames P. Brogan, Esq.
325 F LED
"»=‘~a“s§:r"¢'.sen*°"
‘JUL 06 2U1Z

JANHURBALY
CLERK